Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application is a DIV of S.N. 17/415,154 (filed 06/17/21, now US 11,401,200), which application is a 371 of PCT/KR2020/004055 (filed 03/25/20), which application claims priority to KR 10-2019-0037408 (filed 03/25/20).
	Applicant should update the CON data at page 1 of the specification to reflect the above current data.
	The Drawings filed 06/21/22 are approved by the examiner.
	The IDS filed 06/21/22 has been considered.  An initialed copy accompanies this action.
	Claims 1-2 are pending.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,496,068 (Kurihara et al).
	Kurihara discloses coated silver nanoparticles for use as an electrically conductive material capable of sintering at lower temperatures that is able to be used even with flexible printed substrates having low heat resistance, and a manufacturing method therefor. The coated silver nanoparticles of the present invention have a mean particle diameter of 30 nm or less and are coated with protective molecules amine, and are characterized in that the weight loss rate when heated to 160°C in thermogravimetric measurement is 30% or more (Abstract).  The reference specifies two different surface treatment agents (i.e. alkyldiamines and alkylamine) (Col 6, lines 27-43; Col 8, lines 20-25; Col 16, lines 10-15), and TGA curves possess a weight increase peak between 200-300°C (Figures 12-14).  The use of different Ag particle sizes (particle size distribution Fig 4) meets the instant requirement of “…two or more silver powders”, and the reference teaches the claimed paste (i.e. ink) utility (examples).  The reference specifically or inherently meets each of the instantly claimed limitations. 
	The reference is anticipatory.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
	The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        /MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
November 29, 2022